UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 11-K þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-33926 TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN P. O. Box 1636 Silsbee, Texas 77656 (Full title of the plan and the address of the plan) ARABIAN AMERICAN DEVELOPMENT COMPANY (Name of issuer of the securities held pursuant to the plan) 1600 Hwy 6 South, Suite 240 Sugar Land, Texas77478 (Address of issuer’s principal executive office) TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Index Page Report of Independent Registered Public Accounting Firm – BKM Sowan Horan, LLP 1 Report of Independent Registered Public Accounting Firm – Travis Wolff, LLP 2 Statements of Net Assets Available for Benefits as of December 31, 2009 and 2008 3 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2009 4 Notes to Financial Statements 5-13 Supplementary Information Schedule H, line 4i - Schedule of Assets Held for Investment Purposes at End of Year(December 31, 2009) 14 Signature 15 Report of Independent Registered Public Accounting Firm To the Participants and Administrative Committee Texas Oil and Chemical Co. II, Inc. 401(k) Plan We have audited the accompanying statements of net assets available for benefits of Texas Oil & Chemical Co. II, Inc. Employee 401(k) Plan (formerly the South Hampton Resources, Inc. Employee 401(k) Plan) (the Plan) as of December 31, 2009 and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Texas Oil and Chemical Co. II, Inc. 401(k) Plan as of December 31, 2009and the changes in net assets available for benefits for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule of assets held for investment purposes at the end of the year is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedules have been subjected to the auditing procedures applied in our audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ BKM Sowan, Horan, LLP June 29, 2010 -1- Report of Independent Registered Public Accounting Firm To the Participants and Administrative Committee Texas Oil and Chemical Co. II, Inc. 401(k) Plan We have audited the accompanying statement of net assets available for benefits of Texas Oil & Chemical Co. II, Inc. Employee 401(k) Plan (formerly the South Hampton Resources, Inc. Employee 401(k) Plan)(the Plan) as of December 31, 2008. This financial statement is the responsibility of the Plan’s management.Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above present fairly, in all material respects, the net assets available for benefits of the Texas Oil and Chemical Co. II, Inc. 401(k) Plan as of December 31, 2008in conformity with accounting principles generally accepted in the United States of America. /s/ Travis Wolff, LLP (formerly known as Travis, Wolff & Company, LLP) July 14, 2009 -2- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Statements of Net Assets Available for Benefits December 31, 2009 and 2008 Assets: Investments - at fair value (Notes 3 and 4) $ $ Receivables: Participants' contributions - Employer's contribution - Total receivables - Liabilities: Excess deferred compensation contributions - Net assets available for benefits $ $ See accompanying notes to the financial statements. -3- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2009 Additions to net assets attributed to: Investment income (Note 3): Net appreciation in fair value of investments (Note 3) $ Interest income Other investment income Contributions: Participants' contributions Employer contributions Total additions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ See accompanying notes to the financial statements. -4- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 1 -Description of Plan and Plan Amendments Effective December 15, 2009, the name of the plan was changed to The Texas Oil and Chemical Co. II, Inc. 401(k) Plan (the “Plan”) from South Hampton Resources, Inc. Employee 401(k) Plan.In addition, the Plan was amended to add American Shield Refining Company (Company’s wholly owned subsidiary) as an adopting employer of the Plan and acceptance of outstanding loans under a transferor plan subject to certain conditions.The Plan is a defined contribution plan sponsored by Texas Oil & Chemical Co. II, Inc. (the “Company”).The Company is a wholly owned subsidiary of Arabian American Development Company which is traded on the Nasdaq Stock Market under ticker symbol ARSD.The following provides only general information and participants should refer to the plan agreement for a more complete description of the Plan's provisions. General The Plan, which became effective on September 1, 1978, as amended and restated effective November 1, 2008, is a defined contribution plan subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”) and the Internal Revenue Code (“IRC”). New employees shall become a participant on the entry date coincident with or following the completion of six months of service. Employee Contributions Participants may contribute up to 100% of their compensation, as defined.Participants may also contribute amounts representing rollover distributions from other qualified defined benefit or defined contribution plans.Participants’ salary deferral contributions are subject to IRC limitations, which was $16,500 in 2009.The Plan allows catch-up contributions (within the meaning of Section 414(v) of the IRC) for participants who have reached age 50 by the end of the plan year.Participants are only permitted to make catch-up contributions if they have made their maximum salary deferral contribution for the year. Employer Contributions The Company makes matching contributions equal to 100% of the participant’s deferral up to the first 6% of the participant’s eligible compensation.In addition, each year the Company may at its discretion, make a profit-sharing contribution for the plan year not to exceed certain limitations prescribed by the IRC.The Company did not make a profit-sharing contribution for the year ended December 31, 2009. -5- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 1 -Description of Plan (Continued) Participant Accounts Each participant’s account reflects the participant’s contribution, the Company’s matching contribution, Plan earnings or losses on the account, an allocation of the Company’s discretionary contribution, if any, based on participant compensation and a charge for any distributions and direct expenses.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their contributions and rollover accounts, plus actual earnings thereon.Vesting in the Company's matching contribution portion of their accounts, if any, is based on years of service according to the following schedule: Years of Service Vested Percentage Less than 2 0
